Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response the Preliminary amendment filed 02/01/2021.
Claims 21-25, 26-30  are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 24, 25, 26, 28, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 20200037307, hereinafter, KANG’s 307) in view of LI et al. (US 20190313279, hereinafter, LI’s 279), and further in view of Tang et al. (US 20200267523, hereinafter, Tang’s 523).
Regarding to the claim 21, US 20200037307 teaches a method for use in a wireless transmit/receive unit (WTRU), the method comprising: 
determining a amount of available resources that allows the WTRU to continue with resource selection ( if the amount of available resources in a resource pool for UE X is insufficient, UE X may use resources in a resource pool for UE Y) [see Paragraphs 0087 & 0085 & 0082]; 
on a condition that the determined amount of the available resources is above or equal to the percentage value threshold selected from the set of the percentage value thresholds, transmitting, using at least one of the available resources, data to another WTRU ( If the amount of resources is insufficient, UE X may use the resources of UE Y. For example, if the amount of available resources in a resource pool for UE X is insufficient, UE X may use resources in a resource pool for UE Y. As another example, in the case of resource selection operation of a Mode-4 UE, if the threshold of PSSCH-RSRP is more than or equal to a predetermined value, the resources of UE Y may be used ) [see Paragraphs 0087 & 0082 & 0085].However, US 20200037307 does not explicitly teach selecting, from a set of percentage value thresholds configured by the WTRU, a percentage value threshold based on a priority of data corresponding to each percentage value threshold in the set.
US 20190313279, from the same or similar fields of endeavor, teaches selecting, from a set of percentage value thresholds configured by the WTRU, a percentage value threshold based on a priority of data corresponding to each percentage value threshold in the set (assume that a UE configures, or pre-configures multiple resource pools, within a resource pool, when the UE needs to discard data of at least one priority according to a result of congestion control, the UE re-selects resources from another resource pool, and transmits SA and data. Alternatively, when the UE needs to discard data of priorities of at least one priority interval, e.g., each PPPP less than a threshold, the UE re-selects resources from another resource pool, transmits SA and data.) [see Paragraphs 0196 & 0210 & 0201].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200037307 in view of US 20190313279 because US 20190313279 suggests that The present disclosure provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.
However, US 20200037307 and US 20190313279 do not explicitly teach determining a percentage of available resources.
US 20200267523, from the same or similar fields of endeavor, teaches determining a percentage of available resources that allows the WTRU to continue with resource selection (wherein the information about the resource for performing the resource sensing comprises at least one of: information about a resource pool for performing the resource sensing, information about a carrier for performing the resource sensing, information about a subband for performing the resource sensing, information about a number of physical resource blocks (PRBs) for performing the resource sensing, information about a sensing window for performing the resource sensing, or information about a resource selection window for performing resource selection; the condition parameter for determining the available resource set comprises at least one of: a physical sidelink shared channel-reference signal received power (PSSCH-RSRP) threshold or a number of resources and a percentage of available resources in the available resource set, wherein the percentage of available resources is a ratio of a number of resources in the available resource set to a total number of resources in the sensing window for performing the resource sensing; or the transmission parameter of the target service comprises at least one of: information about a priority of the target service) [see the claim 2, claim 9, claim 16 and Paragraphs 0105 & 0126 & 0145 & 0162 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200037307 and US 20190313279), and further in view of US 20200267523 because US 20200267523 suggests that embodiments of this application provide a method, a terminal device, and a network device for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference.


Regarding to the claim 23, US 20200037307 and US 20190313279 and US 20200267523 teach the limitations of the claim 21 above.
However, US 20200037307  and US 20190313279 do not explicitly teach receiving configuration information that associates the each percentage value threshold in the set to the priority of data to be transmitted.
US 20200267523, from the same or similar fields of endeavor, teaches receiving configuration information that associates the each percentage value threshold in the set to the priority of data to be transmitted (receiving configuration information that associates the each percentage value threshold in the set to the priority of data to be transmitted) [see claim 2, claim 9, claim 16 and Paragraphs 0105 & 0126 & 0145 & 0162].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200037307 and US 20190313279), and further in view of US 20200267523 because US 20200267523 suggests that embodiments of this application provide a method, a terminal device, and a network device for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference.




Regarding to the claim 24, US 20200037307 and US 20190313279 and US 20200267523 teach the limitations of the claim 21 above.
However, US 20200037307 and US 20190313279 do not explicitly teach determining, based on sensing measurements, the available resources for the resource selection; and calculating the percentage of the available resources.
US 20200267523, from the same or similar fields of endeavor, teaches determining, based on sensing measurements, the available resources for the resource selection; and calculating the percentage of the available resources(determining, based on sensing measurements, the available resources for the resource selection; and calculating the percentage of the available resources) 
[see claim 2, claim 9, claim 16 and Paragraphs 0105 & 0126 & 0145 & 0162].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200037307 and US 20190313279), and further in view of US 20200267523 because US 20200267523 suggests that embodiments of this application provide a method, a terminal device, and a network device for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference.

Regarding to the claim 25, US 20200037307 and US 20190313279 and US 20200267523 teach the limitations of the claim 24 above.
However, US 20200037307 does not explicitly teach wherein the sensing measurements is based on one or more quality of service (QoS) parameters of the data to be transmitted, ProSe per packet priority (PPPP), ProSe per packet reliability (PPPR), one or more range parameters, or one or more 5G QoS indicators (5QIs).
US 20190313279, from the same or similar fields of endeavor, teaches wherein the sensing measurements is based on one or more quality of service (QoS) parameters of the data to be transmitted, ProSe per packet priority (PPPP), ProSe per packet reliability (PPPR), one or more range parameters, or one or more 5G QoS indicators (5QIs) (For example, foregoing priority may be a ProSe Per-Packet Priority (PPPP). When the CBR is given, for different priorities, processes of the UE may be different.) [see Paragraph 0159].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200037307 in view of US 20190313279 because US 20190313279 suggests that The present disclosure provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


Regarding to the claim 26, US 20200037307 teaches a wireless transmit/receive unit (WTRU) comprising: a processor; and a transmitter, the processor configured to:
determining a amount of available resources that allows the WTRU to continue with resource selection ( if the amount of available resources in a resource pool for UE X is insufficient, UE X may use resources in a resource pool for UE Y) [see Paragraphs 0087 & 0085 & 0082]; 
the processor and the transmitter configured to transmit, on a condition that the determined amount of the available resources is above or equal to the percentage value threshold selected from the set of the percentage value thresholds, transmitting, using at least one of the available resources, data to another WTRU ( If the amount of resources is insufficient, UE X may use the resources of UE Y. For example, if the amount of available resources in a resource pool for UE X is insufficient, UE X may use resources in a resource pool for UE Y. As another example, in the case of resource selection operation of a Mode-4 UE, if the threshold of PSSCH-RSRP is more than or equal to a predetermined value, the resources of UE Y may be used ) [see Paragraphs 0087 & 0082 & 0085].However, US 20200037307 does not explicitly teach selecting, from a set of percentage value thresholds configured by the WTRU, a percentage value threshold based on a priority of data corresponding to each percentage value threshold in the set.
US 20190313279, from the same or similar fields of endeavor, teaches selecting, from a set of percentage value thresholds configured by the WTRU, a percentage value threshold based on a priority of data corresponding to each percentage value threshold in the set (assume that a UE configures, or pre-configures multiple resource pools, within a resource pool, when the UE needs to discard data of at least one priority according to a result of congestion control, the UE re-selects resources from another resource pool, and transmits SA and data. Alternatively, when the UE needs to discard data of priorities of at least one priority interval, e.g., each PPPP less than a threshold, the UE re-selects resources from another resource pool, transmits SA and data.) [see Paragraphs 0196 & 0210 & 0201].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200037307 in view of US 20190313279 because US 20190313279 suggests that The present disclosure provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.
However, US 20200037307 and US 20190313279 do not explicitly teach determining a percentage of available resources.
US 20200267523, from the same or similar fields of endeavor, teaches determining a percentage of available resources that allows the WTRU to continue with resource selection (wherein the information about the resource for performing the resource sensing comprises at least one of: information about a resource pool for performing the resource sensing, information about a carrier for performing the resource sensing, information about a subband for performing the resource sensing, information about a number of physical resource blocks (PRBs) for performing the resource sensing, information about a sensing window for performing the resource sensing, or information about a resource selection window for performing resource selection; the condition parameter for determining the available resource set comprises at least one of: a physical sidelink shared channel-reference signal received power (PSSCH-RSRP) threshold or a number of resources and a percentage of available resources in the available resource set, wherein the percentage of available resources is a ratio of a number of resources in the available resource set to a total number of resources in the sensing window for performing the resource sensing; or the transmission parameter of the target service comprises at least one of: information about a priority of the target service) [see the claim 2, claim 9, claim 16 and Paragraphs 0105 & 0126 & 0145 & 0162 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200037307 and US 20190313279), and further in view of US 20200267523 because US 20200267523 suggests that embodiments of this application provide a method, a terminal device, and a network device for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference.

Regarding to the claim 28, claim 28 is rejected the same limitations of the claim 23 above.
Regarding to the claim 29, claim 29 is rejected the same limitations of the claim 24 above.
Regarding to the claim 30, claim 30 is rejected the same limitations of the claim 25 above.

Allowable Subject Matter
Claims 22, 27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412